Citation Nr: 9902431	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-17 032 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement of the widow to the veterans rate of pay for 
the month of his death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945; he was a German prisoner of war (POW) from 1942 to 
1945.  The veteran died on October [redacted], 1996.

This case comes the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veterans death and 
entitlement to Chapter 35 Dependents Educational Assistance 
benefits, and a March 1997 letter from the RO, which denied 
entitlement to payment of the veterans benefits for the 
month of death.

The record reflects that there had been no claim for Chapter 
35 education benefits and no notice of disagreement in regard 
to that issue.  The issue is not before the Board.


REMAND

The Board observes that the death certificate shows that the 
veteran died at St. Thomas Hospital in the Lambeth Borough 
of London, England on October [redacted], 1996.  However, the records 
pertaining to this final hospitalization are not of record.
Furthermore, Kenneth R. Wasson, M.D., in providing a 
statement in support of the appellants claim, reported that 
he began treating the veteran in 1990.  Dr. Wasson bases his 
statement on his treatment records as well as X-ray films of 
Radiology Associates from 1977, 1983, and 1985.  These 
treatment records and X-ray reports are not of record.  
Additionally, Dr. Wasson notes that the veteran had been 
hospitalized at TMH in December 1985 for pneumonia.  The 
claims file does not contain any records of a private 
hospitalization in 1985.  The United States Court of Veterans 
Appeals (Court) has held that the VA should obtain all 
relevant private treatment records, which could potentially 
be helpful in resolving an appellant's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and request that she provide information 
as to the veterans final hospitalization 
in London.  If the appellant does not have 
the final hospitalization report and as 
this hospital is located in another 
country, the appellant should contact such 
hospital and request all available 
clinical documentation and records 
pertaining to the veterans death. 

2.  The RO should contact the appellant 
and request that she provide information 
as to all treatment the veteran received 
in the years prior to his death including 
the names and addresses of all treating 
physicians and hospitals; specifically, 
Dr. Kenneth R. Wasson and Radiology 
Associates.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for incorporation 
into the record.

3.  The parties are informed that there is 
a duty to submit evidence of a well 
grounded claim.  If the appellant can 
obtain any other additional evidence, 
including employment examinations or 
insurance examinations or any other 
opinions, that evidence should be 
submitted.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
